Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s RCE filed on March 1, 2021.
Claims 1, 16, and 18 are amended.
Claims 1-19 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regards to claims 1, 16, and 18, the limitation “differentiating at least a portion of the edge of the stomach tissue” renders the claim indefinite because it is unclear what the portion of the edge of the stomach tissue is being differentiated from. For examination purposes, examiner interprets the claim to mean differentiating at least a portion of the edge of the stomach tissue from commonly occurring material.
All remaining claims are rejected as they depend from rejected independent claims 1, 16, and 18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for determining an edge of the stomach tissue” (Claim 18, line 9)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zemlok (US Pub. No. 2015/0209035 A1).
Regarding claim 1, Zemlok discloses a surgical stapler (10 – Figs. 1 and 21) for stapling the stomach tissue of a patient, comprising: 
a handle (110) comprising a display (120, 603, 604, 624 – Figs. 3 and 21-23); 
a shaft (140) extending from said handle; 
an end effector (160) extending from said shaft, wherein said end effector comprises: 
a plurality of staples (“one or more surgical fasteners” – Para [0066]); and 
an anvil (162) configured to deform said staples (Para [0066]); 
a firing system (200, 220 – Figs. 4 and 6) configured to deploy said staples along a firing path (Para [0071] and [0104]); 
a vision system (“cameras” – Para [0198]) configured to capture a tissue image (“video images received from the surgical site” – Para [0198]) of the stomach tissue (“specific tissue types (e.g.,…stomach” - Para [0169]-[0170]); and 
a controller (600, 603 – Fig. 23) configured to determine an edge of the stomach tissue, generate an image overlay representing and differentiating (Para [0170]) at least a portion of the edge of the stomach tissue (“overlays…graphical information from the feedback controller 603 over other video images received from the surgical site” – Para [0198]), and display said image overlay over at least a portion of said tissue image on said display (“the modified video signal…is transmitted to the video display 604” – Para [0198]).

Regarding claim 5, Zemlok discloses the surgical stapler as recited above wherein the edge of the stomach tissue comprises the lesser curve of the patient's stomach (Para [0170]).
Examiner interprets the varying tissue thickness (Para [0176]) of the stomach tissue (Para [0170]) to disclose the anatomy of a patient’s stomach. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 6, Zemlok discloses the surgical stapler as recited above wherein the edge of the stomach tissue comprises the border between the lesser curve and the lesser momentum of the patient's stomach (Para [0170]).
Examiner interprets the varying tissue thickness (Para [0176]) of the stomach tissue (Para [0170]) to disclose the anatomy of a patient’s stomach. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Regarding claim 7, Zemlok discloses the surgical stapler as recited above wherein said tissue image comprises a static image (“video images” – Para [0198]) of the stomach tissue.
Regarding claim 8, Zemlok discloses the surgical stapler as recited above wherein said tissue image comprises a dynamic image (“video images” – Para [0198]) of the stomach tissue.

Regarding claim 9, Zemlok discloses the surgical stapler as recited above wherein said controller (603) is configured to adapt said image overlay to said dynamic tissue image (Para [0198]).

Regarding claim 10, Zemlok discloses the surgical stapler as recited above wherein said controller is configured to identify at least one tissue target on the tissue image and align said image overlay to said at least one tissue target (Para [0198]).

Regarding claim 11, Zemlok discloses the surgical stapler as recited above wherein said vision system and said controller utilize visible light (“cameras” – Para [0198]) to determine the stomach tissue edge.

Regarding claim 16, Zemlok discloses a surgical stapler (10 – Figs. 1 and 21) for stapling the stomach tissue of a patient, comprising: 
a handle (110) comprising a display (120, 603, 604, 624 – Figs. 3 and 21-23); 
a shaft (140) extending from said handle; 
a plurality of staples (“one or more surgical fasteners” – Para [0066]);
an end effector (160) extending from said shaft, wherein said end effector comprises an anvil (162) configured to deform said staples (Para [0066]); 
a firing system (200, 220 – Figs. 4 and 6) configured to deploy said staples along a firing path (Para [0071] and [0104]); 
an imaging system (“cameras” – Para [0198]) configured to capture a tissue image (“video images received from the surgical site” – Para [0198]) of the stomach tissue (“specific tissue types (e.g.,…stomach” - Para [0170]); and 
a controller (600, 603 – Fig. 23) configured to determine an edge of the stomach tissue, generate an image (“overlays…graphical information from the feedback controller 603 over other video images received from the surgical site” – Para [0198]) representing and differentiating (Para [0170]) at least a portion of the edge of the stomach tissue, and display said image along with at least a portion of said tissue image on said display (“the modified video signal…is transmitted to the video display 604” – Para [0198]).

Regarding claim 17, Zemlok discloses a surgical instrument (10 – Figs. 1 and 21) for treating the stomach tissue of a patient, comprising: 
a handle (110) comprising a display (120, 603, 604, 624 – Figs. 3 and 21-23); 
140) extending from said handle; 
an end effector (160) extending from said shaft; 
a tissue cutting system (169) configured to cut the stomach tissue along a path (Para [0071]);
 firing system (200, 220 – Figs. 4 and 6) configured to deploy said staples along a firing path (Para [0071] and [0104]); 
an imaging system (“cameras” – Para [0198]) configured to capture a tissue image (“video images received from the surgical site” – Para [0198]) of the stomach tissue (“specific tissue types (e.g.,…stomach” - Para [0170]); and 
a controller (600, 603 – Fig. 23) configured to determine an edge of the stomach tissue, generate an image (“overlays…graphical information from the feedback controller 603 over other video images received from the surgical site” – Para [0198]) representing at least a portion of the edge of the stomach tissue, and display said image along with at least a portion of said tissue image on said display (“the modified video signal…is transmitted to the video display 604” – Para [0198]).

Regarding claim 18, Zemlok discloses a surgical stapler (10 – Figs. 1 and 21) for stapling the stomach tissue of a patient, comprising: 
a handle (110) comprising a display (120, 603, 604, 624 – Figs. 3 and 21-23); 
a shaft (140) extending from said handle; 
an end effector (160) extending from said shaft, wherein said end effector comprises: 
“one or more surgical fasteners” – Para [0066]); and 
an anvil (162) configured to deform said staples (Para [0066]); 
a firing system (200, 220 – Figs. 4 and 6) configured to deploy said staples along a firing path (Para [0071] and [0104]); 
a vision system (“cameras” – Para [0198]) configured to capture a tissue image (“video images received from the surgical site” – Para [0198]) of the stomach tissue (“specific tissue types (e.g.,…stomach” - Para [0169]-[0170]); and 
means (600, 603 – Fig. 23) for determining an edge of the stomach tissue, generating an image overlay representing and differentiating (Para [0170]) at least a portion of the edge of the stomach tissue (“overlays…graphical information from the feedback controller 603 over other video images received from the surgical site” – Para [0198]), and displaying said image overlay over at least a portion of said tissue image on said display (“the modified video signal…is transmitted to the video display 604” – Para [0198]).

Regarding claim 19, Zemlok discloses the surgical stapler as recited above wherein said means determines the edge of the stomach tissue by assessing (via 177 and 179 – Fig. 17) the color of the stomach tissue (“infrared” – Para [0170] and “based on the absorption, reflection and/or filtering of the field signals” – Para [0072]).
Examiner interprets the use of an infrared sensor to detect stomach tissue as assessing the color of the stomach tissue since the sensor would determine if an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US Pub. No. 2015/0209035 A1).
Regarding claim 2, Zemlok discloses the surgical stapler as recited above wherein said controller is further configured to generate a stomach sleeve stapling template (“modified video signal” – Para [0198]).
Zelmlok does not expressly disclose that the stomach sleeve template includes said firing path.
It would have been an obvious matter of design choice to make the different portions of the stomach sleeve template of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the stomach sleeve template so that it includes said firing path in order to further ensure that the operator staples the appropriate tissue shape.

Regarding claim 3, Zemlok teaches the surgical stapler as recited above wherein said stomach sleeve stapling template is part of said image overlay (Para [0198]).
Examiner interprets the modification to Zemlok would result in the claimed invention. The modification of the modified video signal disclosed by Zemlok to it being in the shape of a stomach sleeve stapling template is equivalent to the claimed image overlay. 

Regarding claim 4, Zemlok teaches the surgical stapler as recited above.
Zemlok does not expressly disclose that said stomach sleeve stapling template is part of a second image overlay created by said controller.
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to modify the controller disclosed by Zemlok so that said stomach sleeve stapling template is part of a second image overlay created by said controller since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Multiple overlays would be helpful for the user to receive feedback at various locations during surgery. 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US Pub. No. 2015/0209035 A1) in view of Martinez et al. (US Patent No. 6,778,846 B1, herein, Martinez).
Regarding claim 12, Zemlok teaches the surgical stapler as recited above.
Zemlok does not expressly disclose that said vision system and said controller utilize infrared light to determine the stomach tissue edge.
Martinez teaches a vision system (90 – Fig. 1) and a controller (20) utilize infrared light (“IR light sensors” – Col. 7, lns 4-17) to determine regions within the tissue.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical stapler as disclosed by Zemlok so that said vision system and said controller utilize infrared light to determine the stomach tissue edge as taught by Martinez in order to increase the accuracy for guiding the stapler during operation.

Regarding claim 13, Zemlok in view of Martinez teaches the surgical stapler as recited above wherein said vision system and said controller utilize ultraviolet light (“UV light sensors” – Martinez, Col. 7, lns 4-17) to determine the stomach tissue edge.
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical stapler as disclosed by Zemlok so that said vision system and said controller utilize ultraviolet light to determine the stomach tissue edge as taught by Martinez in order to increase the accuracy for guiding the stapler during operation.

Regarding claim 14, Zemlok in view of Martinez teaches the surgical stapler as recited above wherein said vision system comprises: a wave emitter (Martinez, 80 –Fig.1) configured to emit electromagnetic waves (“any wavelength of electromagnetic radiation” – Martinez, Col.7, lns 58-60); and a receiver (Martinez, 90) configured to receive electromagnetic waves reflected off of the patient tissue.
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical stapler as disclosed by Zemlok so that said vision system comprises: a wave emitter configured to emit electromagnetic waves; and a receiver configured to receive electromagnetic waves reflected off of the patient tissue as taught by Martinez in order to increase the accuracy for guiding the stapler during operation.

Regarding claim 15, Zemlok in view of Martinez teaches the surgical stapler as recited above wherein said controller comprises a microprocessor (“microprocessor” – Martinez, Col. 4, ln 30) configured to utilize said reflected magnetic waves to determine the tissue edge.
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical stapler as disclosed by Zemlok so that said controller comprises a microprocessor (“microprocessor” – Martinez, Col. 4, ln 30) configured to utilize said reflected magnetic waves to determine the tissue edge as taught by Martinez in order to increase the accuracy for guiding the stapler during operation.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
In response to Applicant's argument that 
“All of these elements are part of the stapler, including the vision system. The logic of the Examiner's position is that none of these elements - the handle, the shaft, the end effector - are necessarily part of the stapler, and that position is just not sustainable by the plain language of the claim. Thus, further to the below, Zemlok '035 cannot anticipate Claim 1 as a matter of law.”
Examiner maintains that Zemlok discloses the claimed vision system as a part of the surgical stapler. Examiner interprets Fig. 21 to be a surgical stapler/surgical instrument equivalent to that of the claimed invention, including all of the claimed limitations. Furthermore, applicant does not claim any structural limitations that describe where the vision system is located on the surgical stapler. Therefore, examiner maintains the rejection as recited above.
The newly amended claim limitations render the claims indefinite and are rejected as recited above.
Applicant’s previous arguments were addressed in the Final Office Action filed on October 30, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 2, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731